N-CSR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-07322 The Integrity Funds (Exact name of registrant as specified in charter) 1 Main Street North, Minot, ND 58703 (Address of principal offices) (Zip code) Brent Wheeler and/or Kevin Flagstad, PO Box 500, Minot, ND 58702 (Name and address of agent for service) Registrant’s telephone number, including area code: 701-852-5292 Date of fiscal year end: December 31st Date of reporting period: December 30, 2016 Item 1. REPORTS TO STOCKHOLDERS. {Logo} THE INTEGRITY FUNDS Integrity Dividend Harvest Fund Integrity Energized Dividend Fund Integrity Growth & Income Fund Integrity High Income Fund Williston Basin/Mid-North America Stock Fund Annual Report December 30, 2016 Investment Adviser Viking Fund Management, LLC PO Box 500 Minot, ND 58702 Principal Underwriter Integrity Funds Distributor, LLC* PO Box 500 Minot, ND 58702 Transfer Agent Integrity Fund Services, LLC PO Box 759 Minot, ND 58702 Custodian Wells Fargo Bank, N.A. Trust & Custody Solutions 801 Nicollet Mall, Suite 700 Minneapolis, MN 55479 Independent Registered Public Accounting Firm Cohen & Company, Ltd. 1350 Euclid Avenue, Suite 800 Cleveland, OH 44115 *The Funds are distributed through Integrity Funds Distributor, LLC. Member FINRA INTEGRITY DIVIDEND HARVEST FUND DEAR SHAREHOLDERS Enclosed is the report of the operations for the Integrity Dividend Harvest Fund (the “Dividend Harvest Fund” or “Fund”) for the year ended December 30, 2016. The Fund’s portfolio and related financial statements are presented within for your review. Risk assets showed increased volatility in the first quarter following the Federal Reserve’s (Fed) decision to raise the federal funds rate in December 2015. Equities were likely hurt by the Fed’s anticipation of multiple rate hikes throughout the year. The Fed’s announcement was followed by a series of weak economic data points. The S&P 500 (S&P) had wide fluctuations and remained negative for all of January, ending about -5% for the month. February saw more of the same and equities remained volatile as investors reviewed corporate earnings that showed a fourth consecutive quarter of declining revenues. The Volatility Index (VIX) reached a 5-month high on February 11th, the same day the S&P touched its bottom for the year, down more than 10%. Investors flocked to safety, pushing down U.S. Treasury yields and bidding up large-cap equities over their small-cap counterparts. The S&P ended virtually unchanged for the month of February following a second half bounce. March proved to be more enjoyable for U.S. equity investors as volatility calmed down and prices slowly rose in anticipation that the Fed would come out with a more dovish stance at their next meeting. On March 16th, the Fed announced they had determined that overall economic conditions were not sufficiently improved to justify a further interest rate hike. The S&P continued to climb, returning almost 7% for the month and 1.35% for the quarter. The second quarter started strong as the market continued its rally. The Fed hinted towards another rate hike in their April meeting, but investors placed a low probability of a hawkish June hike as economic data remained uninspiring. The S&P hovered in positive territory for most of April and ended with modest gains. The market continued its climb in May amid mixed economic data and global uncertainty. Soon after investors digested a weak first quarter U.S. GDP figure, the Bureau of Labor Statistics released their jobs report which came in well below expectations. Outside of the U.S., fears of the British leaving the European Union and worries of a slowing China were enough to lower the implied probability of a June rate hike to just 4%.
